PER CURIAM:
In open court we announce this decision. Neither state nor federal courts in the asylum state may question the existence of probable cause for an indictment. It appears from the papers that petitioner is the individual named in the writ of extradition, was charged with a crime in the demanding state in accordance with its statute and is a fugitive, i. e., was in the demanding state when the alleged crime was committed. Accordingly, we affirm for the reasons stated both in Judge Frankel’s opinion and the opinion of Chief Judge Fuld. The extradition will be stayed until 4 P.M. on Monday, December 21 so that application for a stay may be made to the Supreme Court or a Justice of that Court.